Citation Nr: 1415964	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to death pension benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to August 1960.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center (Pension Center) in Milwaukee, Wisconsin, which denied the Appellant's claim for service connection for the cause of the Veteran's death, and a February 2010 administrative decision which denied the Appellant's claims for death pension benefits and accrued benefits.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Appellant's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Appellant's claims of entitlement to service connection for the cause of the Veteran's death, death pension benefits, and accrued benefits.  

A preliminary review of the record shows that it is incomplete and that further development of the facts under the duty to assist is needed before a decision may be made in this case.  The claims file does not contain any terminal care records.  The Veteran's death certificate indicates that, at the time of his death, he was residing in a nursing home, Granby House.  However, there are no medical records from Granby House associated with the claims file.  As the Veteran's terminal records may be relevant and helpful to the Appellant's claim, the AOJ should attempt to obtain any pertinent records from that facility in regard to the period prior to the Veteran's death.  

Additionally, a February 2010 administrative decision denied the Appellant's claims for death pension benefits and accrued benefits.  Following this administrative decision, in her February 2011 VA Form 9, the Appellant expressed disagreement with the denials of these claims.  Despite the Pension Center's March 2011 deferred rating decision that essentially determined that the Appellant had filed new claims for death pension benefits and accrued benefits, the Board notes that special wording is not required for a Notice of Disagreement and that it only need be in terms that can be reasonably construed as disagreement with the rating determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2013).  Moreover, the Board notes that "[t]he entire veterans claims adjudication process reflects the clear congressional intent to create an Agency environment in which VA is actually engaged in a continuing dialog with claimants in a paternalistic, collaborative effort to provide every benefit to which the claimant is entitled."  Evans v. Shinseki, 25 Vet. App. 7, 16 (2011).  The Board is empowered by regulation to raise, sua sponte, all questions it may have with respect to an appellant's Substantive Appeal.  See 38 C.F.R. § 20.101(d)(2013).  The Secretary is required to "give a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001)).  Additionally, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998).  Therefore, the Board construes the Appellant's February 2011 statement as a valid Notice of Disagreement to the February 2010 administrative decision.  38 C.F.R. § 20.201.                     

As the Appellant has filed a timely Notice of Disagreement with the February 2010 administrative decision, the Board is required to remand these issues for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the Statement of the Case, the issues should be returned to the Board only if the Appellant perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms, obtain the Veteran's terminal treatment records from Granby House nursing home.  All records should be associated with the claims folder.   

2.  Issue a Statement of the Case pertaining to the issues of entitlement to death pension benefits and accrued benefits, so that the Appellant may have the opportunity to complete an appeal on these issues (if she so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claim for cause of the Veteran's death adjudicated.  If the benefit sought on appeal is denied, then the Appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

